DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application contains claims directed to the following patentably distinct species:
I. A method of inducing sensory receptor regeneration, involving a step of activating Yap/Tead by introducing an expression vector that encodes a constitutively active Yap gene (claims 2-15 readable thereon).
II. A method of inducing sensory receptor regeneration, involving a step of activating Yap/Tead by inhibiting one or more upstream regulators selected from Lats1/2, Mst1/2, Sav1, Mob1a/b, Nf2, Wwcl, Vgl14 and Dchs1 (claims 16-18 readable thereon).
III. A method of inducing sensory receptor regeneration, involving a step of activating Yap/Tead by activating one or more upstream regulators selected from Dlg5, Ajuba, Wtip, or Tead1-4 (claims 16 and 19 readable thereon).
The species are independent or distinct because they involve entirely different targets and methods of increasing Yap/Tead signaling. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1 and 20 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: the species require different fields of search (for example, employing different search queries), and the prior art applicable to one species would likely not be applicable to another species.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141. During a telephone conversation with James Proscia on 12/7/2022, a provisional election was made without traverse to prosecute the invention of species I, claims 1-15 and 20. Affirmation of this election must be made by applicant in replying to this Office action. Claims 16-19 were withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Drawings
The drawings are objected to because they contain color images without a granted petition for acceptance of color images. 
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-7, 9-15, and 20 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Monroe et al. (WO 2018170172 A1).
Monroe et al. teach the administration of dominant active Yap mutants for tissue regeneration as well as a pharmaceutical preparation for Yap administration (See ¶0007-0008, and 0066). Targeted cells can include the sensory receptor hair cells of the cochlea (See ¶0007). Yap may be delivered to subjects as a polynucleotide vector (See ¶0049).
Regarding claim 1: Monroe et al. teach the administration of constitutively active Yap expression vectors (which reads on “activating Yap/Tead signaling in the subject”) for the regeneration of inner or outer hair cells of the ear (which reads on “regeneration of inner ear sensory epithelia”) to subjects who may have been diagnosed with a medical condition (which reads on “identifying a subject in need”) (See ¶0008, 0064, 0120).
Regarding claim 2: Following the discussion of claim 1 above, Monroe et al. teach Yap mutants that have one or more amino acid substitutions, which may be serine-to-alanine mutations, particularly at phosphorylation sites for Lats kinases, and when delivered as a polynucleotide, the mutants may be encoded in any suitable vector (See ¶0008 and 0049) (which reads on an “expression vector encoding a constitutively active Yap gene”). Monroe et al. also teach delivery of a Yap polynucleotide to hair cell-containing tissue for proliferation of cells in the tissue (which reads on “contacting inner ear sensory epithelia in a sufficient amount to induce regeneration”) (See ¶0058). 
Regarding claim 3: Following the discussion of claims 1-2 above, Monroe et al. teach the Yap polynucleotides can be administered by injection (See ¶0067).
Regarding claim 5: Following the discussion of claims 1-2 above, Monroe et al. teach in Example 1 a Yap gene having serine-to-alanine mutations at the five canonical Lats-dependent phosphorylation motifs that is under the control of a CAG promoter (which reads on “an expression control sequence operatively linked to the constitutively active Yap gene”) (See ¶0120).
Regarding claims 6-7 and 9: Following the discussion of claims 1-2 above, Monroe et al. teach the polynucleotide encoding the constitutively active Yap gene may be a plasmid or a viral vector such as a lentivirus, retrovirus, adenovirus, or AAV (See ¶0049).
Regarding claims 10-14: Following the discussion of claims 1-2 above, Monroe et al. teach a DNA sequence that is 99.9% similar to SEQ ID NO 1 and 98.9% similar to SEQ ID NO 2 (See SEQ ID NO 4, ¶0045-0046). The Yap variant has S61A, S109A, S127A, S128A, S131A, S163A, S164A, and S381A mutations, with the S127A mutation conferring constitutive activity (See ¶0120).
Regarding claim 15: Following the discussion of claims 1-2 above, Monroe et al. teach a Yap nucleotide sequence encoding a constitutively active Yap polypeptide with 100% sequence similarity to SEQ ID NO 6 (See SEQ ID NO 1, ¶0038-0039 and SEQ ID NO 4, ¶0045-0046).
Regarding claim 20: Monroe et al. teach a pharmaceutical preparation that comprises an effective amount of dominant active Yap polynucleotide dissolved or dispersed in a pharmacologically acceptable carrier (which reads on “a pharmaceutically acceptable carrier liquid, and an expression vector encoding a constitutively active Yap gene, the expression vector being dispersed in the pharmaceutically acceptable carrier liquid at a sufficient concentration to deliver a pharmaceutically effective amount to the subject”). (See ¶0066). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Monroe et al. (WO 2018170172 A1) in view of Landegger et al. (Nature Biotechnology, 2017).
The teachings of Monroe et al. are set forth above.
Regarding claim 4: Following discussion of claims 1-3, 5-7, 9-15, and 20 above, Monroe et al. teach injection of a Yap expression vector but fail to teach injection via the round window, posterior semicircular canal, or ventricle. 
Landegger et al. teach injection of vectors for gene delivery to the inner ear through the round window (See fig. 2 and 4). It would have been obvious to one having skill in the art prior to the effective filing date of the claimed invention to modify the method of Monroe et al. by injecting vectors via round window, such as is taught by Landegger et al. for the purpose of administering the vector directly to inner ear cells in need of regeneration. There would have been a reasonable expectation of success in doing so because Landegger et al. teach safe and extensive transduction of cells via round window injection and because the Yap vectors of Monroe et al. could be readily administered in this manner. Thus, the invention is unpatentable over the prior art.
Regarding claim 8: Following discussion of claims 1-3, 5-7, 9-15, and 20 above, Monroe et al. teach the use of AAV expression vectors but fail to teach the use of an Anc80 virus as an expression vector.
Landegger et al. teach the injection of exogenous genes contained in an Anc80L65 AAV vector (which reads on “an Anc80 virus”) (See fig. 2-3). It would have been obvious to modify the methods of Monroe et al. to use the Anc80L65 vector for expression of Yap in inner ear epithelia because Landegger et al. demonstrate more efficient targeting of exogenous genes to inner and outer hair cells by Anc80L65 compared to conventional AAV vectors. Additionally, Yap genes could be readily spliced into the vector for CMV promoter-driven expression. The invention is therefore not patentable over the prior art.
             
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER S SPENCE whose telephone number is 571-272-8590. The examiner can normally be reached M-F 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher M Babic can be reached at 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.S.S./Examiner, Art Unit 1633                                                                                                                                                                                                        
/ALLISON M FOX/Primary Examiner, Art Unit 1633